Final Order of Disposition of the Family Court, Bronx County (Harvey M. Sklaver, J.), entered April 9, 1990, after a fact-finding hearing, which adjudicated appellant a juvenile delinquent for the commission of acts which, if committed by an adult, would constitute the crime of attempted robbery in the second degree (Penal Law §§ 110:00, 160.10 [2] [b]), and which directed that appellant be placed with the Division for Youth for a period of 12 months, unanimously reversed, on the law, and the petition dismissed, without costs.
The sole witness at the fact-finding hearing was the arresting officer, John Felz. Officer Felz testified that on the night of August 18, 1989 he observed the then 14 year-old appellant attempting to pull at a bag carried by one Herman Twiggs. By the light of a street lamp located about 40 feet from the appellant and Twiggs, Officer Felz saw what appeared at a distance to be a pistol in the appellant’s hand. After arresting the appellant, Felz recovered the "pistol” from behind a nearby fence where it had been thrown by the appellant. Upon closer inspection it turned out to have been a red and white toy gun with a plugged barrel. Felz stated that it was in fact much the same as one he had owned as a boy.
Upon Felz’s testimony alone we are unable to conclude that the presentment agency proved beyond a reasonable doubt that the appellant attempted to rob Twiggs. What Felz described in his testimony might as easily have been an essentially innocent juvenile prank. In the absence of proof establishing that appellant’s acts were accompanied by a larcenous intent—proof which would ordinarily be supplied in a case of this sort through the testimony of the complainant—we cannot say that the presentment agency made out its case. In view of this failure of proof, the petition must be dismissed. Concur—Murphy, P. J., Carro, Wallach, Kupferman and Asch, JJ.